DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are currently pending. This office action is in response to a request for continued examination and amendments filed on 24 November 2020. Claims 1, 15, and 19-20 have been amended as per Applicant’s amendment filed 24 November 2020. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2020 has been entered.
Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 10 September 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Response to Arguments
Applicant's arguments filed 24 November 2020 regarding amended claims 1 and 19 have been fully considered and are moot in view of the rejection below further in view of Wideman (US 20150286701 A1).
The amended claims are addressed in the rejections below.
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanvido (US 20090157756) in view of Rus (US 9229657), Amarendran (US 20130238575), and further in view of Wideman (US 20150286701 A1).
	
Referring to claims 1, 15, and 19, taking claim 1 as exemplary, Sanvido teaches
“A data storage system comprising: a first storage layer comprising a first type of storage device” ([Sanvido 0015, 0019] system includes a first data storage medium (first storage layer) where data storage media can be different types of storage media including non-volatile semiconductor memory, flash (first type)) “a second storage layer comprising a second type of ([Sanvido 0015, 0019] system includes a first data storage medium (second storage layer) where data storage media can be different types of storage media including hdd, magnetic tape (second type)) “an I/O manager to direct incoming write requests to the first storage layer” ([Sanvido 0015, 0028] controller (I/O manager) processes read/write commands received).  
	Sanvido does not explicitly teach “and a data organizer to: determine whether data corresponding to an incoming write request corresponds to an existing data bucket on the first storage layer based on a comparison of data tags or meta data describing the data corresponding to the incoming write request; create a new data bucket when data does not correspond to the existing data bucket the new data bucket to store data having data tags or meta data similar to the data corresponding to the incoming write request, store the data in the new data bucket in the first storage layer; and when a data bucket reaches its corresponding data limit, move the data in the data bucket from the first storage layer to the second storage layer”. Sanvido does disclose system moves one or more portions of files from one type of storage medium to another depending on intrinsic value (quota) including moving from first data storage medium (first layer) to second different data storage medium (second layer) ([Sanvido 0035, 0037]).
	Rus teaches “and a data organizer to: determine whether data corresponding to an incoming write request corresponds to an existing data bucket on the first storage layer based on a comparison of data tags or meta data describing the data corresponding to the incoming write request” ([Rus col 4:6-67, col 8:45-65] data management module (data organizer) manages data stored on storage device which are segmented or divided into one or more blocks and includes sorting/categorizing data into buckets using predefined categories (attributes) and [Rus col 12:16-53] including determining if buckets have the same access pattern).

Sanvido in view of Rus does not explicitly teach “create a new data bucket when data does not correspond to the existing data bucket the new data bucket to store data having data tags or meta data similar to the data corresponding to the incoming write request, store the data in the new data bucket in the first storage layer and when a data bucket reaches its corresponding data limit, move the data in the data bucket from the first storage layer to the second storage layer”.
Amarendran teaches “and when a data bucket reaches its corresponding data limit, moving the data in the bucket from the first storage layer to the second storage layer” ([Amarendran 0009, 0011] After the data is classified according to the criteria in the policy and assigned to the appropriate bucket, it can be copied or otherwise associated with the appropriate bucket (e.g., migrated to an appropriate tier). The data in a particular bucket is kept in the bucket for the specified retention period, and pruned when the retention period is met, including copying primary data comprising a plurality of data items generated by one or more applications executing on one or more client computers from primary storage to secondary storage where thresholds for archiving and HSM operations include size and age thresholds [Amarendran 0173, 0193]).
Sanvido, Rus, and Amarendran are analogous art because they are from the same field of endeavor in data storage. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sanvido, Rus, and Amarendran before him or her to modify the system of Sanvido and Rus to include the automatic tiered retention of Amarendran, thereafter the system is connected to automatic tiered retention. The suggestion and/or motivation for doing so would be obtaining the advantage of automatically classifying and implementing an efficient data retention policy according to a retention scheme as suggested by Amarendran. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Sanvido and Rus with Amarendran to obtain the invention as specified in the instant application claims.
Sanvido in view of Rus and Amarendran does not explicitly teach “create a new data bucket when data does not correspond to the existing data bucket, store the data in the new data bucket in the first storage layer”.
Wideman teaches “create a new data bucket when data does not correspond to the existing data bucket, store the data in the new data bucket in the first storage layer the new data bucket to store data having data tags or meta data similar to the data corresponding to the incoming write request” ([Wideman 0031-0032, 0034-0035, Fig. 7] classifying the data by identifying a value for an attribute of the data, where identifying the value for the attribute includes examining metadata associated with the data or examining the contents of the data and  selectively adding a new data destination to an object store. The new bucket may be added to the object store if the determination at 645 is Yes).
Sanvido, Rus, Amarendran, and Wideman are analogous art because they are from the same field of endeavor in data storage. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sanvido, Rus, Amarendran, and Wideman before him or her to modify the system of Sanvido, Rus, and Amarendran to include the data classification aware object storage of Wideman, thereafter the system is connected to data classification aware object storage. The suggestion and/or motivation for doing so would be to improve efficiency and processing times associated with the processing application by facilitating adaptive parameterization as suggested by Wideman. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Sanvido, Rus, and Amarendran with Wideman to obtain the invention as specified in the instant application claims.
As per the non-exemplary claim(s) 15 and 19, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.
With regards to the non-exemplary limitations of claim 19, Rus teaches “wherein the second type of data storage device includes segments with a segment having a size that substantially corresponds to the data limit, and wherein moving the data in the bucket comprises selecting the segment from the second storage layer with the size that substantially corresponds to the data limit, and moving the data from the data bucket to the segment” ([Wideman 0034, Fig. 6] move the data from the intermediate data store to the member. The separate process may be triggered in different ways. For example, the separate process may be triggered periodically, upon determining that a threshold amount of data is being stored in the intermediate data store, or in other ways, where classifying the data by identifying a value for an attribute of the data, and includes examining metadata associated with the data or examining the contents of the data, file type, file size etc. ([Wideman 0031-0032, Fig. 7]).
Sanvido, Rus, Amarendran, and Wideman are analogous art because they are from the same field of endeavor in data storage. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sanvido, Rus, Amarendran, and Wideman before him or her to modify the system of Sanvido, Rus, and Amarendran to include the data classification aware object storage of Wideman, thereafter the system is connected to data classification aware object storage. The suggestion and/or motivation for doing so would be to improve efficiency and processing times associated with the processing application by facilitating adaptive parameterization as suggested by Wideman. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Sanvido, Rus, and Amarendran with Wideman to obtain the invention as specified in the instant application claims.


Referring to claim 2, Sanvido in view of Rus, Amarendran, and further in view of Wideman teaches

“The data storage system of claim 1, wherein the first storage layer comprises one or more solid state drives” ([Sanvido 0019] data storage media can be different types of storage media including non-volatile semiconductor memory (solid state drive)).  

Referring to claim 3, Sanvido in view of Rus, Amarendran, and further in view of Wideman teaches
([Sanvido 0019] data storage media can be different types of storage media including multiple flash memory circuits (flash storage devices)).  

Referring to claim 4, Sanvido in view of Rus, Amarendran, and further in view of Wideman teaches
“The data storage system of claim 3, wherein the second storage layer comprises one or more sequential or semi-sequential storage devices” ([Sanvido 0019] data storage media can be different types of storage media including magnetic tape (sequential storage devices)).  

Referring to claim 5, Sanvido in view of Rus, Amarendran, and further in view of Wideman teaches
“The data storage system of claim 4, wherein the second storage layer comprises one or more shingled magnetic recording devices” ([Sanvido 0019] data storage media can be different types of storage media including multiple hard disk platters (shingled magnetic recording device)).  

Referring to claim 6, Sanvido in view of Rus, Amarendran, and further in view of Wideman teaches
“The data storage system of claim 1, wherein the data organizer is to review one or more tags associated with the data in a data bucket to determine the at least one similar attribute” ([Wideman 0031] at 620, classifying the data by identifying a value for an attribute of the data. In one embodiment, classifying the data by identifying the value for the attribute includes examining metadata associated with the data or examining the contents of the data. The attribute may be, for example, a file type, a file size, a file owner, an origin of the data, an age of the data, a velocity of the data, or other attribute.).  
The same motivation that was utilized for combining Sanvido, Rus, Wideman, and Amarendran as set forth in claim 1 is equally applicable to claim 6.

Referring to claim 7, Sanvido in view of Rus, Amarendran, and further in view of Wideman teaches
“The data storage system of claim 6, wherein the at least one attribute relates to a data lifetime policy” ([Amarendran 0191] files and other data over their lifetime move from more expensive, quick access storage to less expensive, slower access storage. Operations associated
with moving data through various tiers of storage are sometimes referred to as information lifecycle management (ILM) operations.).  
The same motivation that was utilized for combining Sanvido, Rus, and Amarendran as set forth in claim 1 is equally applicable to claim 7.

Referring to claim 8, Sanvido in view of Rus, Amarendran, and further in view of Wideman teaches
“The data storage system of claim 6, wherein the at least one attribute relates to a data priority policy” ([Rus col 12:6-67] data bucket processing of data blocks with different access patterns before others including greedy allocation, relatively largest storage size, more recently accessed, etc. (i.e. data priority policy)).  
The same motivation that was utilized for combining Sanvido, Rus, and Amarendran as set forth in claim 1 is equally applicable to claim 8.

Referring to claim 9, Sanvido in view of Rus, Amarendran, and further in view of Wideman teaches
“The data storage system of claim 6, wherein the at least one attribute relates to a data protection policy” ([Rus col 8:22-45] redistribution plan relating to storage device failure (data protection policy) including automatically adding and removing storage device, RAID rebuilding, and data archiving).  
The same motivation that was utilized for combining Sanvido, Rus, and Amarendran as set forth in claim 1 is equally applicable to claim 9.

Referring to claim 10, Sanvido in view of Rus, Amarendran, and further in view of Wideman teaches
“The data storage system of claim 6, wherein the at least one attribute relates to temporal locality” ([Rus col 6: 55-67, col 7:1-5, 49-67] access pattern relating to current time and predefined time periods (i.e. temporal locality)).  
The same motivation that was utilized for combining Sanvido, Rus, and Amarendran as set forth in claim 1 is equally applicable to claim 10.

Referring to claim 11, Sanvido in view of Rus, Amarendran, and further in view of Wideman teaches
“The data storage system of claim 1, wherein the I/O manager additionally directs incoming read requests to either of the first storage layer and the second storage layer, depending on where the ([Sanvido 0027, 0028] controller accesses data storage media corresponding to addresses associated with the read/write commands received).  

Referring to claim 12, Sanvido in view of Rus, Amarendran, and further in view of Wideman teaches
“The data storage system of claim 1, wherein the data organizer additionally moves data from the second storage layer to the first storage layer based on one or more policies” ([Rus col 4:52-67, col 5:1-22, col 13:45-67] data management module redistributes data across storage devices).  
The same motivation that was utilized for combining Sanvido, Rus, and Amarendran as set forth in claim 1 is equally applicable to claim 12.

Referring to claim 16, Sanvido in view of Rus, Amarendran, and further in view of Wideman teaches
“The method of claim 15, further comprising performing a data policy operation with respect to the grouped data” ([Sanvido abstract, 0021] system stores data based on an intrinsic value corresponding to Applicant’s data policy operation).  

Referring to claim 17, Sanvido in view of Rus, Amarendran, and further in view of Wideman teaches
“The method of claim 15, wherein grouping the data with other data having at least one similar attribute into a set of grouped data comprises placing the data in a data bucket based on one or more tags associated with the data” ([Rus col 4:7-67, col 6: 61-65] data management module manages data stored on storage device into data blocks comprises timestamp (tag) associated with the access patterns to determine similar attribute information).  
The same motivation that was utilized for combining Sanvido, Rus, and Amarendran as set forth in claim 1 is equally applicable to claim 17.

Referring to claim 18, Sanvido in view of Rus, Amarendran, and further in view of Wideman teaches
“The method of claim 17, wherein the one or more tags relate to at least one of a data lifetime policy, a data priority policy, a data protection policy, and temporal locality” ([Rus col 8:22-65, col 12:6-67] data bucket access pattern level includes access time range (data lifetime policy) and  data bucket processing of data blocks with different access patterns before others including greedy allocation, relatively largest storage size, more recently accessed, etc. (i.e. data priority policy))).  
The same motivation that was utilized for combining Sanvido, Rus, and Amarendran as set forth in claim 1 is equally applicable to claim 18.

Referring to claim 20, Sanvido in view of Rus, Amarendran, and further in view of Wideman teaches
“The data handling system of claim 19, wherein  to determine whether data corresponds to the existing data bucks comprises reviewing one or more tags associated with the data” ([Rus col 4:7-67, col 6: 61-65, col 12:26-53] data management module manages data stored on storage device into data blocks comprises timestamp (tag) associated with the access patterns to determine similar attribute information).
.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanvido (US 20090157756) in view of Rus (US 9229657), Amarendran (US 20130238575), and further in view of Wideman (US 20150286701 A1), as applied to claim 1 above, and still further in view of Ryu (US 5548751).

Referring to claim 13, Sanvido in view of Rus, Amarendran, and further in view of Wideman teaches “The data storage system of claim 1”.
Sanvido in view of Rus, Amarendran, and Wideman does not explicitly teach “further comprising a segment manager to search the second storage layer for available storage space”.
Ryu teaches “further comprising a segment manager searching the second storage layer for available storage space” ([Ryu abstract, col 3:7-35, col 7:10-31] data storage and retrieval program (segment manager) includes vacant space table used to determine vacant space available for storage and search the vacant space table for suitable storage).  
Sanvido, Rus, Amarendran, Wideman, and Ryu are analogous art because they are from the same field of endeavor in data storage. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sanvido, Rus, Amarendran, Wideman, and Ryu before him or her to modify the system of Sanvido, Rus, Amarendran, and Wideman to include the data storage and retrieval program of Ryu, thereafter the system is connected to data storage and retrieval program. The suggestion and/or motivation for doing so would be obtaining the advantage of automatically consolidating data segments at a 

Referring to claim 14, Sanvido in view of Rus, Amarendran, and further in view of Wideman teaches “The data storage system of claim 8”.
Sanvido in view of Rus, Amarendran, and Wideman does not explicitly teach “wherein the segment manager to maintain a record of available space on the second storage layer”.
Ryu teaches “wherein the segment manager maintains a record of available space on the second storage layer” ([Ryu abstract, col 3:7-35] data storage and retrieval program (segment manager) includes vacant space table used to determine vacant space available for storage).  
Sanvido, Rus, Amarendran, Wideman, and Ryu are analogous art because they are from the same field of endeavor in data storage. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Sanvido, Rus, Amarendran, Wideman, and Ryu before him or her to modify the system of Sanvido, Rus, Amarendran, and Wideman to include the data storage and retrieval program of Ryu, thereafter the system is connected to data storage and retrieval program. The suggestion and/or motivation for doing so would be obtaining the advantage of automatically consolidating data segments at a location as space became available as suggested by Ryu. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Sanvido, Rus, Amarendran, and Wideman with Ryu to obtain the invention as specified in the instant application claims.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132